LI   .   -




                                                                          R-147




                                         Htwah 7, .1947

             Bon. George T. ThosSs       Opinion No. v-77
             County Attorney
             Howard County               Rez   Whether or not a girl of 17
             Big Spring, Texas                 years OS a60 ah0 has besa
                                               married may be tried, for
                                               crime under the $weml     pe-
                                               lial .statutes, or should be
                                               treated in law as a “delin-
             Berr 32r:                         quent child”.
                         We beg to scknowledge receipt  of your letter
             nuking request for an oplniou by this depsrtment on the
             above titled   subject matter, your letter  being 88 f'ol-
             10W3:

                           “IS a girl who is 17 yeam of age, but
                     who bra been mrrled,   to be tried and pun&ah-
                     ed under the general penal statutes as a grown
                     person for offenses which she commits, or 1s’
                     she a “delinquent child” and to be tried and
                     treated as such, n                  ,.,

                          Chaptw   204, S?naOe Bill     No. 4liof  the 48th
                                                          (Vtwnou’s Codlfi-
                                                                  is a com-
             prehensive    lav upon the subgict     of delinquent children.
                          Awing ite   provialona   me   the   r0n0wiag:




                                                  the pande~ag of a crlm-
                                                  agalnat say person In
                     any other court than a Juvenile Court, it shall
                     be ascertained   thst  said person is a feprrle over
                     the bge o ten (10) yeara and under the age of
                     eketeen     18) years, or is e male person over
Hon. George T. Thomas, Page 2, V-77


       the age of ten (10) years end under the age
       of aeyepteeo (17) years, at the time of the
     ‘trial  ;for the alleged  offense, it shall be
       the duty of such~ court to transfer   such .cese
       itmnediately ~together with all pspers,.~ flocuf.,:
                                                        ,,:.,,,,
         mn,.s and testimony  connected   thereviig;b” t~~:i::“~~~~:~“~~:
         the Juvenile ,Coup& of mid   county. + +.*. " li.:?:~?-~~;,r,~:.*

                “Sec. 13.. No adjudication      upon the ste-
         tua of any ch’lld In the jurisdiction        of the
         court sb&ll.:opera,,te to impose any of the civil
         dissbllltles~,ordinsrlly    imposed by conviction,
         nor ‘shall any child be deemed s criminal by
         reason of such adjudication,      ‘nor’ shall ‘such ed-
         judlcation     be deemed a conviction,    nor shall
         any child be charged with o,p convicted of e
         trims in any court. * * *
                          Bo female person over the age
                            end under the age of eight-
                          or any mle person over the
         age of ten (1Oj years and under the age, of
         seventeen (17) years, shall be placed or com-
         mitted to any compartment of say jail or lock-
         up in which persons over juvenile age are in-
         carcerated or detained;   * * *.
           Moreover, by that act the juvenile    proceeding
Is made a civil   proceeding,   appeals in which are to be
taken to the Court of Oivll Appeals, and nay be carried
to the Supreme Court by writ or error or upon certlfi-
cate as in other civil    cases, (Sec. 211, and the pro-
Ceedlng,,is declared   to be “In the nature of e guardian
method.    (Sec. 25).
               The article     contains   no exception    to the above
emphatic      cleaslficationa.
              Article    4625 of the Revised      Civil   Statutes   de-
clares     that:
              ‘Avery female under the ageheof twenty-one
        (21) years who shall marry in accordance with
  ,‘.’ -the laws of this state,  shall, from and after
        the time of such marriage, be deemed to be of
        full age end shall have all the rights and priv-
        ileges to which she would have been entitled
        had she be,en et the time of her surriage of
        full age.
Hon. George T. Thonna, Page 3, V-77


            From e consideration  of these two statutes
(both of which you have cited in your request)      it is
clear,   we think, there is no conflict    between them.
If there should be irreconcilable     conflict,  however,
the Delinquent Child Act being the later, vould,bg
implication    repeal the former statute Insofar es the
conflict   extended.
           It is clear, however, that the only effect
of Article   4625 is to emancipate any fermle of msrriege-
able age from the dlaebilitles    of minority upon her mar-
ricLge * It has been held that this is true even though
the marriage was in law e void msrrlege.      (See Earkley
vs. Dumke, 87 S.W. 1147).
            We express ne opinion upon the right of the
 state to Ilaintaln a prosecution   sebinst the delinquent
 fenale after she arrives at the age of eighteen (18)
'pars.  m      question Is not before us, end we under-
 stand such a question la nov pending under submission
 in the Court of Crlmlaral Appeals.
                           SUMMARY
          (1) A female seventeen (17) years of age,
     who la amrrled, does not thereupon become sub-
     ject to e crlmlnal prosecution,   (Vernon’s
     Civil Statutes, Art. 2338-l)

             (2)Article  4625 of the Revised Civil
     Statutes  providing  “that fenales under 21 years
     of age upon marriage are deemed to be of full
     age, and shall heve the rights and privileges
     to which she would have been entitled   had she
     been at time of merrlage of full age", hes no
     bearing upon the ueatlon of crime by e delln-
     quent j uvenlle . 9 Art. 2338-1, Sec. 3, Vernon’s
     Civil    Statutes).

                                  Yours very truly,
                             ATTORNEY
                                    GRRERALOF TRYAS
APPROVRDOPXNICWCQEIMITTIEB:
BY BWB, CIi4IRMAR       BY                   -dqh
                                              Ocle Speep'
OS:acm:mj                                      Assistant